COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Michael Pullen v. The State of Texas

Appellate case number:    01-12-00968-CR

Trial court case number: 1810704

Trial court:              County Criminal Court at Law No. 8 of Harris County

        A jury convicted appellant, Michael Pullen, of the offense of driving while intoxicated
and assessed punishment of confinement for 90 days. The trial court certified that appellant has
the right of appeal. The record reflects that appellant was represented by appointed counsel at
trial. The record does not reflect that trial counsel has withdrawn. See TEX. CODE CRIM. PROC.
ANN. art. 26.04(j) (West Supp. 2012); Ward v. State, 740 S.W.2d 794, 796–98 (Tex. Crim. App.
1987) (stating that appointed trial counsel remains defendant’s counsel for all purposes until trial
court expressly permits withdrawal, even if appointment was for trial only). The record reflects
that appellant requested the appointment of counsel for appeal and that appellate counsel was “to
be determined.”

       We abate the appeal and remand the case to the trial court for the appointment of
counsel for appeal. See TEX. CODE CRIM. PROC. ANN. arts. 1.051(a), (c), (d)(l), 26.04(j)(2)
(West Supp. 2012). A supplemental clerk’s record containing the trial court’s order appointing
counsel shall be filed in this Court no later than June 14, 2013.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when supplemental clerk’s
record that complies with this order is filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                     X Acting individually     Acting for the Court


Date: May 17, 2013